     Case 1:20-cv-01517-SCJ Document 58 Filed 02/23/21 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


SARA CARTER and
GEORGIACARRY.ORG, INC.,
                                                  CIVIL ACTION FILE NO.
     Plaintiff,
                                                   No. 1:20-CV-1517-SCJ
v.

BRIAN KEMP, individually and
in his official capacity as Governor of
The State of Georgia, and
PINKIE TOOMER, individually and
in her official capacity as Judge of
The Probate Court of Fulton County,
Georgia,

     Defendants.




                                             ORDER

         This matter appears before the Court on Defendant Brian Kemp’s Motion

to Dismiss for Failure to State a Claim (Doc. No. [37]) and Defendant Pinkie

Toomer’s Motion to Dismiss for Failure to State a Claim (Doc. No. [41]). 1 For the



1   All citations are to the electronic docket unless otherwise noted, and all page numbers
    Case 1:20-cv-01517-SCJ Document 58 Filed 02/23/21 Page 2 of 13




following reasons, the Court sua sponte DISMISSES this matter as MOOT.

Defendant Brian Kemp’s Motion to Dismiss for Failure to State a Claim (Doc. No.

[37]) and Defendant Pinkie Toomer’s Motion to Dismiss for Failure to State a

Claim (Doc. No. [41]) are therefore DENIED as MOOT. The Clerk is DIRECTED

to CLOSE THIS CASE.

    I.      BACKGROUND

         In Georgia, individuals wishing to carry firearms beyond the exceptions

listed in O.C.G.A. § 16-11-126(a)–(g) 2 must obtain a Georgia Weapons License

(“GWL”). O.C.G.A. § 16-11-126(h)(1). Failure to do so constitutes the offense of

carrying a weapon without a license. O.C.G.A. § 16-11-126(h)(2). State probate

judges are statutorily tasked with processing and issuing GWLs. See O.C.G.A. §

16–11–129(a)(1). The statute requires probate judges to duly investigate each

applicant before issuing a GWL to ensure they are qualified. See O.C.G.A. § 16–



are those imprinted by the Court’s docketing software.
2 Georgia law does not require a GWL to possess a firearm in one’s home, car, or place
of business. O.C.G.A. § 16-11-126(a). In addition, unlicensed individuals may also carry
in public (1) an unloaded or loaded long gun, provided any loaded long gun is carried
openly, or (2) any handgun, provided it is enclosed in a case and unloaded. O.C.G.A. §
16-11-126(b), (c). Any person with a valid hunting or fishing license on his or her person,
who is engaged in legal hunting, fishing, or sport shooting may carry a firearm without
a GWL, provided the person has the permission of the owner of the land on which the
activities are being conducted. O.C.G.A. § 16-11-126(f)(1).
                                          2
  Case 1:20-cv-01517-SCJ Document 58 Filed 02/23/21 Page 3 of 13




11–129(b), (c). As part of this investigation, “the judge of the probate court shall

require the applicant to proceed to an appropriate law enforcement agency in the

county or to any vendor approved by the Georgia Bureau of Investigation” to be

fingerprinted. O.C.G.A. § 16–11–129(c).

      On March 14, 2020, Governor Kemp declared a public health state of

emergency due to the rapid spread of COVID-19. See Georgia Exec. Order

03.14.20.01   (March    14,   2020),   https://gov.georgia.gov/document/2020-

executive-order/03142001/download. The same day, Chief Justice Harold

Melton of the Supreme Court of Georgia declared a state of judicial emergency.

Doc. No. [28-6]. These declarations were “based on the continued transmission

of COVID-19 throughout the State of Georgia in an effort to protect the health,

safety, and welfare of all Georgia citizens and visitors.” Doc. No. [33], p. 2.

      On March 17, 2020, the Council of Probate Court Judges of Georgia (“the

Council”) issued a memorandum clarifying the effect of Chief Justice Melton’s

order on the state’s probate courts. Doc. No. [26], pp. 16–17. The memorandum

explicitly listed the issuance of GWLs as a non-essential function. Id. at 17. The

memorandum also noted that Chief Justice Melton’s order extended the deadline

for renewals of existing GWLs, meaning GWLs set to expire during the pendency


                                        3
    Case 1:20-cv-01517-SCJ Document 58 Filed 02/23/21 Page 4 of 13




of the emergency remain valid until the declaration of emergency is lifted. Id. In

light of the Chief Justice’s declaration, the JQC statement, and the Council’s

memorandum, Defendant Judge Toomer determined that the suspension of

processing applications for GWLs, until further notice, was appropriate. Doc. No.

[26], p. 8. This decision was also based on a “lack of law enforcement agencies

under contract with the Probate Court conducting fingerprinting,” as well as “the

health and safety of [Judge Toomer’s] staff and the citizens of Fulton County.”

Doc. No. [32], p. 3.

       Plaintiffs’ Complaint argues that the suspension of processing GWL

applications during the pendency of the current emergency violates their Second

and Fourteenth Amendment rights. Plaintiffs brought this action against

Defendant Judge Toomer individually and in her official capacity as Judge of the

Fulton County Probate Court, and against Defendant Governor Kemp

individually and in his official capacity as Governor of the state of Georgia. 3



3 Plaintiffs amended their Complaint to clarify that, to the extent they pled claims for
injunctive and declaratory relief against Governor Kemp in his individual capacity, this
was error. Doc. No. [23], p. 1. Thus, they amended their Complaint by “restating the
complaint in its entirety, but amending paragraphs 51 and 52 to seek declaratory and
injunctive relief against Kemp in his official capacity.” Id. (emphasis in original). The
Complaint still seeks “[c]osts and attorney’s fees against Toomer and Kemp in their
individual capacities pursuant to 42 U.S.C. § 1988.” Doc. No. [1], p. 8, ¶ 53.
                                         4
  Case 1:20-cv-01517-SCJ Document 58 Filed 02/23/21 Page 5 of 13




Plaintiffs’ Complaint seeks (1) “a writ of mandamus under O.C.G.A. § 16-11-129

ordering [Judge] Toomer in her official capacity to accept and process [Plaintiff]

Carter’s application for a GWL and to issue [Plaintiff] Carter a GWL within the

time required by law,” (2) a “declaration against [Judge] Toomer in her

individual capacity that she may not refuse to accept and process GWL

applications as required by O.C.G.A. § 16-11-129,” (3) costs and attorney’s fees

against Judge Toomer “in her official capacity pursuant to O.C.G.A. § 16-11-

129(j),” (4) a declaration against Governor Kemp “that the enforcement of

O.C.G.A. § 16-11-126 is unconstitutional as applied to him because it violates the

right to due process and the right to keep and bear arms if it is not reasonably

possible to obtain a GWL,” (5) injunction against Governor Kemp prohibiting

enforcement of O.C.G.A. § 16-11-126 if it is not reasonably possible to obtain a

GWL,” and (6) costs and attorney’s fees against Judge Toomer and Governor

Kemp “in their individual capacities pursuant to 42 U.S.C. § 1988.” Doc. No. [1],

pp. 7–8, ¶¶ 48–53.

      Plaintiffs also sought an emergency order enjoining enforcement of

O.C.G.A. § 16-11-126 during the pendency of this case, or at least until the state

of emergency abated. Doc. No. [3-1], p. 1. The Court denied Plaintiffs’ requested


                                      5
  Case 1:20-cv-01517-SCJ Document 58 Filed 02/23/21 Page 6 of 13




TRO on April 20, 2020, finding (1) Plaintiffs lacked standing to pursue their

claims against Governor Kemp, (2) Counts I and II of Plaintiffs’ Complaint were

barred by the Eleventh Amendment, and (3) Plaintiffs had not established

entitlement to a TRO. See Doc. No. [35].

         Defendants filed their Motions to Dismiss in May of 2020. In the

intervening months, however, Fulton County resumed processing GWL

applications.      See     Fulton    County,      “Weapons      Carry     Licenses,”

https://www.fultoncountyga.gov/services/licenses-and-certificates/weapons-

carry-licenses (last visited February 22, 2021) (stating that “[a]ll locations will

resume the acceptance of Weapons Carry License Applications and Applications

for Renewal of Weapons Carry Licenses on July 1, 2020”). Furthermore,

Defendant Toomer has since retired, and is no longer Judge of the Fulton County

Probate Court. Plaintiffs have not moved to replace Defendant Toomer with her

successor, Judge Kenya Johnson.

   II.      LEGAL STANDARD

         Article III of the Constitution limits the jurisdiction of federal courts to

“cases” and “controversies.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 559

(1992). “Because the judiciary is unelected and unrepresentative, the Article III


                                         6
  Case 1:20-cv-01517-SCJ Document 58 Filed 02/23/21 Page 7 of 13




case-or-controversy limitation, as embodied in justiciability doctrine, presents an

important restriction on the power of the federal courts.” Socialist Workers Party

v. Leahy, 145 F.3d 1240, 1244 (11th Cir. 1998). Thus, there must be a “present, live

controversy in order to ‘avoid advisory opinions on abstract propositions of

law.’” Church of Scientology Flag Serv. Org., Inc. v. City of, 777 F.2d 598, 604

(11th Cir. 1985) (quoting Hall v. Beals, 396 U.S. 45, 48 (1969) (per curiam)).

“Simply stated, a case is moot when the issues presented are no longer ‘live’ or

the parties lack a legally cognizable interest in the outcome.” Los Angeles Cty. v.

Davis, 440 U.S. 625, 631 (1979) (quoting Powell v. McCormack, 395 U.S. 486, 496

(1969)).

      “Plainly, if a suit is moot, it cannot present an Article III case or controversy

and the federal courts lack subject matter jurisdiction to entertain it.” Coral

Springs St. Sys., Inc. v. City of Sunrise, 371 F.3d 1320, 1328 (11th Cir. 2004); see

also Al Najjar v. Ashcroft, 273 F.3d 1330, 1336 (11th Cir. 2001) (per curiam)

(“[M]ootness is jurisdictional. Any decision on the merits of a moot case or issue

would be an impermissible advisory opinion.” (internal quotation marks and

citations omitted)); Socialist Workers Party, 145 F.3d at 1244. Further, “because

the question of mootness is jurisdictional in nature, it may be raised by the court


                                        7
  Case 1:20-cv-01517-SCJ Document 58 Filed 02/23/21 Page 8 of 13




sua sponte . . . .” United States v. Hilario-Cana, 779 F. App’x 700 (11th Cir. 2019)

(quoting Nat’l Advert. Co. v. City of Miami, 402 F.3d 1329, 1331–32 (11th Cir.

2005)).

   III.   ANALYSIS

      “Generally, a challenge to the constitutionality of a statute is mooted by

repeal of the statute.” Coral Springs St. Sys., 371 F.3d at 1329. In Coalition for the

Abolition of Marijuana Prohibition v. City of Atlanta, the Eleventh Circuit held

that “when an ordinance is repealed by the enactment of a superseding statute,

then the ‘superseding statute or regulation moots a case only to the extent that it

removes challenged features of the prior law.’” 219 F.3d at 1310 (quoting Naturist

Soc’y, Inc. v. Fillyaw, 958 F.2d 1515, 1520 (11th Cir. 1992)). The Supreme Court

has frequently held that the repeal of or amendment to challenged legislation

rendered moot a plaintiff’s request for injunctive relief. See, e.g., Lewis v. Cont’l

Bank Corp., 494 U.S. 472, 474 (1990) (holding that a Commerce Clause-based

challenge to Florida banking statutes was rendered moot by amendments to the

law); Massachusetts v. Oakes, 491 U.S. 576, 582–83 (1989) (holding that an

overbreadth challenge to a child pornography law was rendered moot by

amendment to the statute); Princeton Univ. v. Schmid, 455 U.S. 100, 103 (1982)


                                        8
    Case 1:20-cv-01517-SCJ Document 58 Filed 02/23/21 Page 9 of 13




(per curiam) (holding that the challenge to a university regulation was moot

because the regulation had been substantially amended); Kremens v. Bartley, 431

U.S. 119, 128–29 (1977) (holding moot a constitutional challenge to a state statute

governing the involuntary commitment of mentally ill minors, because the law

had been replaced with a different statute); Diffenderfer v. Cent. Baptist Church,

Inc., 404 U.S. 412, 415 (1972) (holding moot a challenge to a Florida tax exemption

for church property when the law had been repealed).

       It is true that this matter does not involve repeal or amendment of a statute.

However, Plaintiffs never challenged the constitutionality of Georgia’s GWL

licensing scheme itself. The crux of Plaintiffs’ Complaint is that enforcement of

O.C.G.A. § 16-11-126 is unconstitutional only while it is “impossibl[e] to obtain a

GWL . . . .” Doc. No. [1], p. 6, ¶ 43. Because GWL processing has resumed,

O.C.G.A. § 16-11-126 can no longer be unconstitutional as applied—the

conditions which allegedly gave rise to unconstitutional enforcement no longer

exist. Thus, Plaintiffs’ request for a declaratory judgment that O.C.G.A. § 16-11-

126 is unconstitutional as applied is moot. 4 Their request for an injunction



4An as-applied challenge to a repealed statute may survive to the extent it seeks
damages for the plaintiff’s injury caused by the old version of the statute. See Stardust,

                                          9
  Case 1:20-cv-01517-SCJ Document 58 Filed 02/23/21 Page 10 of 13




requiring the Governor to suspend his enforcement of O.C.G.A. § 16-11-126 while

GWLs are not being processed is moot as well.

       Plaintiffs’ claims against Defendant Toomer are also moot. Their claims

against her in her individual capacity are moot, as she is no longer the Probate

Judge for Fulton County. Nor does replacing Defendant Toomer with her

successor under Federal Rule of Civil Procedure 25(d) cure the mootness issue.

The relief sought, a writ of mandamus ordering the Probate Judge in her official

capacity to accept and process Plaintiff Carter’s GWL application, became moot

when Fulton County resumed processing GWLs.

       It is true that voluntary cessation of a challenged practice alone does not

render a case moot. See Davis, 440 U.S. at 631; Jews for Jesus, Inc. v. Hillsborough

County Aviation Authority, 162 F.3d 627, 629 (11th Cir. 1998). Rather, a challenge

becomes moot if (1) the challenged policy was repealed by the governmental

authority and there is no reasonable expectation that the governmental authority




3007 LLC v. City of Brookhaven, Georgia, No. 1:14-CV-03534-ELR, 2016 WL 11544441,
at *18 (N.D. Ga. Sept. 29, 2016), aff’d sub nom. Stardust, 3007 LLC v. City of Brookhaven,
899 F.3d 1164 (11th Cir. 2018) (holding the plaintiff’s as-applied challenge for damages
for the denial of a sign permit under a later-repealed ordinance was not moot, although
the facial challenge was moot). However, Plaintiffs do not seek damages in this case,
and otherwise lack the kind of injury-in-fact demonstrated by the plaintiff in Stardust.
                                          10
  Case 1:20-cv-01517-SCJ Document 58 Filed 02/23/21 Page 11 of 13




would return to the prior policy and (2) interim relief or events “have completely

and irrevocably eradicated the effects of the alleged violation.” Davis, 440 U.S. at

631; see also Jews for Jesus, 162 F.3d at 629.

      In this case, the Court has no reason to believe Fulton County will stop

processing GWL applications again, and its resumption of processing has

eradicated the effects of the alleged violation. Indeed, Fulton County resumed

processing GWLs in July of 2020, and has not stopped processing them in the

intervening months, despite numerous spikes in COVID-19 cases. On the record,

it is reasonable to conclude that the challenges of the unprecedented global

pandemic required that courts pause normal functions to ascertain safe ways to

carry out their duties. See Doc. No. [41-1], p. 5 (stating Judge Toomer

“determined that the suspension of the processing of applications for GWLs” was

“necessary and appropriate” to protect “the health and safety of staff and the

citizens of Fulton County”). Once they were able to do so, they resumed as many

operations as possible with safety measures in place, despite the continued state

of emergency. See Eleventh Order Extending Declaration of Statewide Judicial

Emergency         (Feb.      7,      2021),      https://www.gasupreme.us/wp-

content/uploads/2021/02/11th-SJEO_as-issued.pdf (“Courts in Georgia have


                                        11
  Case 1:20-cv-01517-SCJ Document 58 Filed 02/23/21 Page 12 of 13




continued to perform essential functions despite the pandemic. Courts have also

greatly expanded the use of remote proceedings and have resumed limited in-

person proceedings that can be conducted safely.”).

      Because the conditions giving rise to Plaintiffs’ Complaint no longer exist,

to grant Plaintiffs the requested declaratory judgments, this Court would have to

engage in a purely hypothetical or academic exercise. Article III plainly prohibits

such impermissible advisory opinions. See Ashcroft v. Mattis, 431 U.S. 171, 172

(1977) (“For a declaratory judgment to issue, there must be a dispute which “calls,

not for an advisory opinion upon a hypothetical basis, but for an adjudication of

present right upon established facts.”).




                                      12
  Case 1:20-cv-01517-SCJ Document 58 Filed 02/23/21 Page 13 of 13




   IV.   CONCLUSION

      This case no longer presents a case or controversy, and the Court therefore

lacks jurisdiction to hear it. Thus, the Court sua sponte DISMISSES this matter as

MOOT. Defendant Brian Kemp’s Motion to Dismiss for Failure to State a Claim

(Doc. No. [37]) and Defendant Pinkie Toomer’s Motion to Dismiss for Failure to

State a Claim (Doc. No. [41]) are therefore DENIED as MOOT. The Clerk is

DIRECTED to CLOSE THIS CASE.


                             23rd
      IT IS SO ORDERED this ________ day of February, 2021.



                                      s/Steve C. Jones
                                      ________________________________
                                      HONORABLE STEVE C. JONES
                                      UNITED STATES DISTRICT JUDGE




                                      13
